            Case 2:21-cv-00464-GGH Document 8 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY SLADE,                                           No. 2:21-cv-00464 GGH P
12                          Petitioner,
13              v.                                           ORDER
14    RAYMOND MADDEN,
15                          Respondent.
16

17             Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner has filed a document informing the court that he has

19   exhausted his claims by presenting his claims to the California Court of Appeal. ECF No. 7. However,

20   petitioner is mistaken. A petitioner satisfies the exhaustion requirement by providing the highest

21   state court with a full and fair opportunity to consider all claims before presenting them to the

22   federal court. Picard v. Connor, 404 U.S. 270, 276 (1971) (emphasis added); Middleton v. Cupp,

23   768 F.2d 1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). Accordingly, petitioner

24   must present his claims to the California Supreme Court. Petitioner will be granted one more

25   ////

26   ////

27   ////

28   ////
                                                            1
        Case 2:21-cv-00464-GGH Document 8 Filed 08/13/21 Page 2 of 2


 1   opportunity to file a motion to stay or risk a recommendation that this action be dismissed without

 2   prejudice for failure to exhaust state court remedies.

 3          IT IS HEREBY ORDERED that petitioner file a motion for stay within twenty-one days.

 4   Petitioner is warned that failure to file a motion for stay and abeyance within the court’s deadline

 5   will result in a recommendation that this action be dismissed as unexhausted.

 6   Dated: August 13, 2021
                                                 /s/ Gregory G. Hollows
 7                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
